Title: Memorandum from Thomas Jefferson, 11–13 July 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia, c.11–13 July 1793]

Th: J. has the papers in the following cases which require as early consideration as the President can well give them. Vainqueur de la Bastille. Genet’s letter July 8. & Govr of Carolina’s June 24.
Le Citoyen Genet and prizes. Hammond’s letter July 10.
Genet’s letter June 26. covering protests of the Consuls against interference of the Admiralty courts, and expressing very improper principles.


Th: J’s letter to Genet. June 25.
}
arrangement that prizes reclaimed may remain in hands of Consuls,till decision.


Genet’s answer. June 26.


Ship William. reclaimed.




  Hammmond’s letter June 21.




  Th: J. to Genet. June 29.




Brig Fanny. reclaimed.




  Hammond’s letter June 26.




  Th: J. to Genet. June 29.




Brig Swallow. papers
}
two British letters of Marque. required to be ordered away.


 from the President.


Ship Jane. Governor’s


 letter & papers. July 5.



  Genet’s letter to Th: J. July 9.
Genet’s letter to Th: J. June 25.
  Governr of Maryland’s letter & papers. June 20. the Trusty.
  Th: J’s letter to Genet. June 30.
 this is a complaint of enemy ships armed in the ports of the U.S.
Genet’s letter. July 9. complaining of        Vexatious usage of French passengers on an American        vessel, by a British privateer [and] French property taken        out of an American vessel by a British privateer.
